Case 3:20-cv-00485-MMH-JBT Doc

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination .

ument 1 Filed 05/12/20 Page 1 of 6 PagelD 1
FILED

UNITED STATES DISTRICT COURT

Midel lu District of E, LoriDA

Magy A NN JENNINGS

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
Ifthe names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

Shu

t Defendant(s)

(Write the full name of each defendant who is being sued. If the
names of ail the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

COMPLAINT FOR EM

I. The Parties to This Complaint

A. The Plaintiff(s)

220 HAY 12 PH 3:33

CLERK, US DISTRICT COURT
MIODLE DISTRICT OF FLORIOA
JACKSONVILLE DISTRICT

for the

Division.

Case No. 3 : 20-w-4SS-T- 3458T

(to be filled in by the Clerk's Office)

 

Jury Trial: (check one) [Tes [_]No

. New” Somer? “inert” “eet Seas” Sere “ener” See” Smee” “teem “eee” “meee” eee” Nee” ee”

PLOYMENT DISCRIMINATION

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address

The Defendant(s)

Mary Ann JENNINGS
Bul Robt La Sted

«SWEETWATER Nolan -
Texas 7955
(i450 #942

“ran frags) @ ymails om

 

 

 

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (ifknown). Attach additional pages if needed.

Page 1 of 6
Case 3:20-cv-00485-MMH-JBT Document1 Filed 05/12/20

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Defendant No. 1
. Name

Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 2
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 3
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if knowa)

Defendant No. 4
Name
Job or Title (fknown)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Page 2 of 6 PagelD 2

Page 2 of 6
Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

il.

Case 3:20-cv-00485-MMH-JBT Document 1 Filed 05/12/20 Page 3 of 6 PagelD 3

Cc. Place of Employment

The address at which I sought employment or was employed by the defendant(s) is

Name

Street Address

City and County

State and Zip Code
' Telephone Number

Basis for Jurisdiction

KBRwe
200 Flagship litle No.

Sacksonvitt Dosh _

Flo

— 3272y
GoPLH -F218

This action is brought for discrimination in employment pursuant to (check all that apply):

Vj

UO Uo Uu

Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000c to 2000-17 (race,

color, gender, religion, national origin).

(Note. In order to bring suit in federal district court under Title VI, you must first obtain a
Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

(Note: In order to bring suit in federal district court under the Age Discrimination in
Employment Act, you must first file a charge with the Equal Employment Opportunity
Commission.)

Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

(Note: In order to bring suit in federal district court under the Americans with Disabilities
Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
Opportunity Commission.)

Other federal law (specify the federal law):

Relevant state law (specif}, if known):

Relevant city or county law (specify, if known):

Page 3 of 6
Case 3:20-cv-00485-MMH-JBT Document1 Filed 05/12/20 Page 4 of 6 PagelD 4

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

III.

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed:

A. The discriminatory conduct of which I complain in this action includes (check all that apply):

Failure to hire me.

Termination of my employment.

Failure to promote me.

Failure to accommodate my disability.

Unequal terms and conditions of my employment.

Retaliation.

RNRNINOOUNO

Other acts (specify): Genel ur

(Note: Only those grounds raised in the charge filed with the Equal Employment
Opportunity Commission can be considered by the federal district court under the
federal employment discrimination statutes.)

 

It is my best recollection that the alleged discriminatory acts occurred on date(s)

 

 

20/a- 2018 OC _
I believe that defendant(s) (check one):
[] is/are still committing these acts against me.
[V is/are not still committing these acts against me.
D. Defendant(s) discriminated against me based on my (check all that apply and explain):
race am_Atrs A Mer (Can, they are Caucasian
iS color lam black_, the out white
gender/sex | em femal vy male clomindel poset on
[| religion
LJ national origin
LC] age (year of birth) ee (only when asserting a claim of age discrimination.)
CJ disability or perceived disability (specif) disability) .

The facts of my case are as follows. Attach additional pages if needed.

Please see atfached Enclosure (2)
Ewcloseve (Za) . ' Page 4 of 6

. ; sure. &
Enclosunr Za was resubme lid EE0c , + fun ferades Enclosure

Myr better understanding enol & mor dlirtet ay pach. .
| ) lech oAn Me;
My life was physically Jhrafend, Ms Cooper pullec abode me me;
all higher \yps Sed tpt it under fhe fable. | - 7
There way blantant sexual harrassment ast Mme (witnesses) and nig er
uns Swt pt fF under the fable. Thy laug td ot Me.
? wor blanjont refouliafion anainst Me, I made a sfatement Jo
‘ hea Shab Coast Guerdéman and te Undted Spat Marine Corps
Coca cas) and \ woo farguied and irtds |
wiyle
Case 3:20-cv-00485-MMH-JBT Document1 Filed 05/12/20 Page 5 of 6 PagelD 5

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

(Note: As additional support for the facts of your claim, you may attach to this complaint a copy of
your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
relevant state or city human rights division.)

IV. Exhaustion of Federal Administrative Remedies

A. It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or ~
my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
On (date)

—Mareh_ 1g, 2619 | | | ce

B. The Equal Employment Opportunity Commission (check one):
[ | has not issued a Notice of Right to Sue letter.
[VI issued a Notice of Right to Sue letter, which I received on (dare) E eb 12, 20 20°

(Note: Attach a copy of the Notice of Right to Sue letter from the Equal Employment
Opportunity Commission to this complaint.)

C. Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
regarding the defendant's alleged discriminatory conduct (check one):

LC] 60 days or more have elapsed.
[| less than 60 days have elapsed.

Vv. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
money damages.

They have beer talks ancl OENULS or Qemales Vet wrk aboard te vessels / Ships .

A Uobline (ty did eassst) fy e/eryme
Proper Unien Re prsentotion . alovard {he Ships
Detter leadtyshiy Leaders" be helel accovnteble.

The wovengs art eenfinoing s SON of the guys Supe risers are stil tniplyed
BNE Supervisor uiho kept Peas me for ex fnuinelos, Got red /
. escorted off Blunt flan Island by the Paliee..
$*] million dollars i) the oMount s for hexin a knife pulled on Me — hte lhnatind
| l tsof Shot isors stig et me for obpeakin up |
reels ie acise Refaliection Crom ips duyslaing (Muse 9 Authority )
sects kl | "Sust resign!” Refalion from KER wg Meanasecs 7
Cansfantly felling nog Sin: ven Terminedion ond they itd 4 “Fore mie te resign"
humiltation -of buing Target eo by KOR wu le Mouncacrs and
Shs Captains. J J
allrmy fey Ko cation YU SKS, INConventencty back. paw

Courf Costs 4 menfal anguishy medical Wpensesy LA See pase —Se-——rend-) 4)

Page 5 of 6
Case 3:20-cv-00485-MMH-JBT Document1 Filed 05/12/20 Page 6 of 6 PagelID 6

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

VI. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. | understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: May I}, 2020

Signature of Plaintiff Mwy OA Muy Ce Mon. Sannin 4 ye

Printed Name of Plaintiff JE ENNINGS
B. For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

Page 6 of 6
